Case 3:19-cv-01038-JFS Document 16 Filed 10/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

EMILIO ROMERO,
Plaintiff, CIVIL ACTION NO. 3:19-cev-01038
v. (SAPORITO, M.J.)
Wit eRltED
TOBYHANNA TOWNSHIP, et al., ILKES BARRE
oc
Defendants. 115 2019

PERM
DEPUTY CLERK

This matter comes before the Court on pro se plaintiff Emilio

ORDER

Romero’s motion for leave to file an amended complaint in this matter.

(Doc. 15). The plaintiff has not attached a complete copy of his proposed
amended complaint to the motion, required under the local civil rules.}

Rule 15(a) of the Federal Rules of Civil Procedure allows a party to

amend a pleading once as a matter of course (i.e., without leave of court)

 

1 The local civil rules require that a motion for leave to file an
amended complaint must be accompanied by a copy of the complete
proposed amended complaint, including all exhibits. L.R. 15.1(a).
Although the federal rules counsel that “[t]he court should freely give
leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2),
without a complete draft amended complaint, it is impossible for this
Court to determine whether the proposed amendment might be futile or
prejudicial to the defendants. See Fletcher-Harlee Corp. v. Pote Concrete
Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007); Lake v. Arnold, 232
F.3d 360, 374 (8d Cir. 2000).
Case 3:19-cv-01038-JFS Document 16 Filed 10/15/19 Page 2 of 2

within 21 days after serving it, or within 21 days after service of a
responsive pleading or motion under Rule 12(b), (e), or (f). See Fed. R.
Civ. P. 15(a)(1). The plaintiff has not previously filed an amended
complaint. His original complaint has not yet been served on any of the
defendants. The defendants have not filed an answer to the complaint,
nor a motion under Rule 12(b), (e), or ().

Accordingly, IT IS HEREBY ORDERED THAT the motion to

amend (Doc. 15) is DENIED as MOOT.

a

OSEPH F. SAVORITO,UR.
United States Magistrate Judge

Dated: October /S_, 2019
